                 IN THE UNITED STATES DISTRICT COURT
             FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                          SOUTHERN DIVISION
                           No. 7:17-CR-00105-2D


UNITED STATES OF AM:ERICA


             v.                                  ORDER

SYLVESTER LORENZO HOOPER


      On motion by the United States, it is hereby

      ORDERED that the Order of Forfeiture (DE #243) is vacated and the firearm

listed therein be returned to its legal owner.
                       0
      SO ORDERED this---'-          January
                           day of _ _ _ _ _, 2019.
